DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-13 in the reply filed on 8/15/2022 is acknowledged.
Claims 14-15 were withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group II, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 8/15/2022

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in Application No. 17106223, filed on 11/30/2020.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/30/2020 was filed on the filing date of the application on 11/30/2020. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.
Claim Objections
Claim 8 is objected to because of the following informalities:  
Regarding claim 8, lines 8-9, “the first and second trimmer line holders of the holder pair and the first and the first and second trimmer line holders of the second holder pair” should be “the first and second trimmer line holders of the first holder pair and the first and second trimmer line holders of the second holder pair” for clarity.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6 and 11-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fogle (US 20020073556 A1)
Regarding claim 1, Fogle teaches a trimmer line spool (see Figures 7) for a trimmer head, the trimmer line spool comprising: 
a first spool chamber (22) and a second spool chamber (90) each configured to wind a trimmer line therein in a winding direction about an axis of rotation of the trimmer line spool (at least the trimmer on top near 102 and 100 is wind on the spool, since the trimmer line is curved on the rotation direction, see Figure 7); 
a first holder pair (100); 
a second holder pair (102); 
wherein the first holder pair comprises a first trimmer line holder (hole 100 on bottom left in Figure 7) associated with the first spool chamber (see Figure 7) and further comprises a second trimmer line holder (holes 100 on the top right in Figure 7) associated with the second spool chamber (examiner notes that both the first and second holder pair are associated with both the first spool chamber, since they all related to the insulation of the trimmer line, see Figure 7); 
wherein the second holder pair comprises a first trimmer line holder (hole 44 on bottom left in Figure 7) associated with the first spool chamber (see Figure 7) and further comprises a second trimmer line holder (holes 44 on top right in Figure 7) associated with the second spool chamber (examiner notes that both the first and second holder pair are associated with both the first spool chamber, since they all related to the insulation of the trimmer line, see Figure 7); 
wherein the first and second trimmer line holders of the first holder pair each comprise a first opening for receiving the trimmer line (opening in the hole on 100, see Figure 1); 
wherein the first and second trimmer line holders of the second holder pair each comprise a second opening for receiving the trimmer line (opening in the hole on 102, see Figure 7); 
wherein a diameter of the first openings is larger than a diameter of the second openings (100 is larger than 102, see Figure 7); 
wherein the first openings are positioned at an angle distance of 150° to 210° measured around the axis of rotation relative to each other (180 degrees, see Figures 7); 
wherein the second openings are positioned at an angle distance of 150° to 210° measured around the axis of rotation relative to each other (180 degrees, see Figures 7).
Regarding claim 2, Fogle teaches the first and second trimmer line holders at least of one of the first and second holder pairs are positioned at least partially in a longitudinal plane of the trimmer line spool containing the axis of rotation (each type of holders are on the same plane as the rotation axis, see Figure 7).
Regarding claim 3, Fogle teaches the first and second trimmer line holders at least of one of the first and second holder pairs are comprised of identical trimmer line chambers (same shape, see Figure 7).
Regarding claim 4, Fogle teaches the trimmer line is insertable into the trimmer line chambers only through the first openings or the second openings, respectively (one top opening, see Figure 7).
Regarding claim 5, Fogle teaches the trimmer line chambers are closed at a side opposite the first opening or the second opening, respectively, and the side that is closed forms a stop for the trimmer line (see Figure 7).
Regarding claim 6, Fogle teaches the trimmer line spool comprises a rotational direction and wherein the first openings or the second openings, respectively, are formed at a leading side of the trimmer line chambers that is leading when viewed in the rotational direction (no matter which way the spool head spins, 100 or 102 will be the lead, since they are on opposite of the trimming line coming out of 98, see Figure 7).
Regarding claim 11, Fogle teaches the trimmer line spool comprises at least one continuous trimmer line channel (channel for the line, see Figure 7) configured to allow the trimmer line to be pushed therethrough and wound onto the trimmer line spool (see Figure 7).
Regarding claim 12, Fogle teaches the at least one continuous trimmer line channel comprises an inlet opening (enter on the side on 22) and an outlet opening (exit on top of 98), wherein the inlet opening and the outlet opening, viewed in a circumferential direction of the trimmer line spool (top view), are arranged centrally between the first and the second trimmer line holders of one of the first and second holder pairs (see Figure 7).
Regarding claim 13, Fogle teaches the inlet opening and the outlet opening of the at least one continuous trimmer line channel are arranged in an intermediate wall (98, since the wall is intermediate to the rotation shaft and the other spool under the broadest reasonable interpretation) of the trimmer line spool (see Figure 7).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Fogle (US 20020073556 A1).
Regarding claim 7, Fogle teaches all elements of the current invention as set forth in claim 1 stated above.
Fogle fails to teach the diameter of the second openings amounts to at most 90% of the diameter of the first openings.
Furthermore, with respect to the specific the diameter of the second openings amounts to at most 90% of the diameter of the first openings, the courts have held that where the general conditions of the invention are met, a change in size is generally recognized as being within the level of ordinary skill in the art., In re Rose, 105 USPQ 237 (CCPA 1955). MPEP 2144.04 IV. A. Therefore, it would have been obvious to further modify Fogle’s openings to have the specific diameter set forth in the claims to get the desired size wanted by the end user.

Claims 1 and 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Fogle Everts (US 5806192) in view of (US 20020073556 A1).
Regarding claim 1, Everts teaches a trimmer line spool (see Figures 3-6) for a trimmer head, the trimmer line spool comprising: 
a first spool chamber (40) and a second spool chamber (42), each configured to wind a trimmer line therein in a winding direction about an axis of rotation of the trimmer line spool (see Figures 4-6); 
a first holder pair (92 and 94); 
wherein the first holder pair comprises a first trimmer line holder (92) associated with the first spool chamber (see Figure 6) and further comprises a second trimmer line holder (94) associated with the second spool chamber (see Figure 6); 
wherein the first and second trimmer line holders of the first holder pair each comprise a first opening for receiving the trimmer line (opening in the hole on 92 and 94, see Figure 6); 
wherein the first openings are positioned at an angle distance of 150° to 210° measured around the axis of rotation relative to each other (180 degrees, see Figures 1-2).
Everts fails to teach a second holder pair; wherein the second holder pair comprises a first trimmer line holder associated with the first spool chamber and further comprises a second trimmer line holder associated with the second spool chamber; wherein the first and second trimmer line holders of the second holder pair each comprise a second opening for receiving the trimmer line; wherein a diameter of the first openings is larger than a diameter of the second openings; wherein the second openings are positioned at an angle distance of 150° to 210° measured around the axis of rotation relative to each other.
Fogle teaches a cutter head including a first holder pair (100); a second holder pair (102); wherein the first holder pair comprises a first trimmer line holder (hole 100 on bottom left in Figure 7) associated with the first spool chamber (see Figure 7) and further comprises a second trimmer line holder (holes 100 on the top right in Figure 7) associated with the second spool chamber (examiner notes that both the first and second holder pair are associated with both the first spool chamber, since they all related to the insulation of the trimmer line, see Figure 7); wherein the second holder pair comprises a first trimmer line holder (hole 44 on bottom left in Figure 7) associated with the first spool chamber (see Figure 7) and further comprises a second trimmer line holder (holes 44 on top right in Figure 7) associated with the second spool chamber (examiner notes that both the first and second holder pair are associated with both the first spool chamber, since they all related to the insulation of the trimmer line, see Figure 7); wherein the first and second trimmer line holders of the first holder pair each comprise a first opening for receiving the trimmer line (opening in the hole on 100, see Figure 1); wherein the first and second trimmer line holders of the second holder pair each comprise a second opening for receiving the trimmer line (opening in the hole on 102, see Figure 7); wherein a diameter of the first openings is larger than a diameter of the second openings (100 is larger than 102, see Figure 7); wherein the first openings are positioned at an angle distance of 150° to 210° measured around the axis of rotation relative to each other (180 degrees, see Figures 7); wherein the second openings are positioned at an angle distance of 150° to 210° measured around the axis of rotation relative to each other (180 degrees, see Figures 7).
It would have been obvious to one of ordinary skill in the art to modify the device of Everts to add a second pair of holder along with all the corresponding arrangements, as taught by Folge, in order to better accommodate different diameter cutting lines (paragraph 0036 and 0049 of Folge)
Regarding claim 8, modified Everts further teaches a first spool wall (24), a second spool wall (26), and an intermediate wall (38) positioned between the first spool wall and the second spool wall (see Figure 4-5); a circumferential wall (14), wherein the first spool wall, the second spool wall, and the intermediate wall are connected to each other by the circumferential wall (See Figure 3), wherein the circumferential wall extends in a direction of the axis of rotation of the trimmer line spool (see Figure 3), wherein the first and second trimmer line holders of the holder pair and the first and the first and second trimmer line holders of the second holder pair are resting against the second spool wall in the direction of the axis of rotation.
Modified Everts fails to teach the first and second trimmer line holders of the holder pair and the first and the first and second trimmer line holders of the second holder pair are resting against the intermediate wall in the direction of the axis of rotation.
However, Applicant fails to teach any criticality to having the first and second holder pairs on the intermediate wall. It would have been an obvious matter of design choice to modify the device of modified Everts to move the first and second holder pairs on the intermediate wall. since applicant have not disclose that having the specific location solves any problem or is for any particular purpose and it appears that having the first and second holder pairs would perform equally well on any part of the spool. MPEP 2144.04
Furthermore, it would have been an obvious matter of design choice to modify the device of modified Everts to move the first and second holder pairs on the intermediate wall. Since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70. MPEP 2144.04 VI. C.
Regarding claim 9, modified Everts further teaches the first trimmer line holder of the first holder pair and the second trimmer line holder of the second holder pair are positioned mirror-symmetrical to each other in relation to the intermediate wall (as modified in claim 8, moved the holder into any desired location, it would have been obvious to move the holders to the claim location as claim 9 for the same reason as claim 8).	
Regarding claim 10, modified Everts further teaches a contour structure (60) for an indexing device arranged at an end face of the trimmer line spool (see Figure 3).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIANG DONG whose telephone number is (571)270-0479. The examiner can normally be reached Monday - Thursday 8 AM-6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Eiseman can be reached on 571-270-3818. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LIANG DONG/Examiner, Art Unit 3724                                                                                                                                                                                                        12/15/2022